PER CURIAM.
We affirm the final judgment of dissolution of marriage and the agreed order correcting the final judgment in all respects except for the amount awarded as permanent periodic alimony. In the final judgment the trial court states, “She has substantial skills and is quite capable of earning a substantial income. Accordingly, a net yearly income of $14,853, or $600.00 per month (net) is hereby imputed to the wife.” In computing the amount of the permanent periodic alimony award, the trial court imputed income at the rate of $600.00 per month ($7,200 per annum) rather than at the rate of $14,853 per year. We therefore remand this cause to the trial court to determine the amount of income it intended to impute to the appel-lee and to adjust the amount awarded as permanent periodic alimony, if appropriate.
AFFIRMED IN PART; REVERSED IN PART and REMANDED.
DELL, POLEN and HAZOURI, JJ., concur.